NUMBER 13-09-00097-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ROBERT KERWIN,                                                         Appellant,

                                          v.

THE STATE OF TEXAS,                                                    Appellee.


                   On appeal from the 105th District Court
                         of Kleberg County, Texas.


                         MEMORANDUM OPINION

            Before Justices Rodriguez, Garza, and Benavides
               Memorandum Opinion by Justice Rodriguez

      Appellant, Robert Kerwin, appeals from an order modifying his community

supervision to require his attendance at a Substance Abuse Felony Punishment Facility

(SAFPF). We dismiss for want of jurisdiction.
                                      I. BACKGROUND

       The State filed a motion to revoke appellant's community supervision and to

adjudicate guilt. Appellant pleaded "true" to all counts except 5, 6, and 10. After accepting

appellant's pleas of "true" and "not true," the trial court heard evidence from the State and

appellant and listened to arguments and recommendations of counsel. The State withdrew

counts 5, 6, and 10, and the trial court found the remaining allegations true. However,

rather than adjudicating guilt, the trial court continued appellant on community supervision,

and as an additional term and condition of appellant's community supervision, ordered

appellant to attend a SAFPF. Appellant perfected his appeal from this order, and his

counsel filed an Anders brief with this Court. See Anders v. California, 386 U.S. 738, 744

(1967).

                                II. APPELLATE JURISDICTION

       This is a direct appeal from an order modifying the conditions of appellant's

supervision. There is no legislative authority, however, for entertaining such an appeal.

See Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006); Basaldua v. State, 558
S.W.2d 2, 5 (Tex. Crim. App. 1977); Lovill v. State, 287 S.W.3d 65, 74 (Tex. App.–Corpus

Christi 2008, pet. granted) (dismissing Lovill's direct appeal from the trial court's order

modifying her probation for want of jurisdiction and reversing and remanding the same order

denying her petition for writ of habeas corpus for which the court of criminal appeals has

granted petition). Therefore, we have no jurisdiction over appellant's direct appeal from the

trial court's order modifying the conditions of his community supervision. See Davis, 195
S.W.3d at 710; Basaldua, 558 S.W.2d at 5; Lovill, 287 S.W.3d at 74.



                                             2
                                              III. CONCLUSION

       We dismiss this appeal for want of jurisdiction.1 Because we have no jurisdiction to

consider the appeal, counsel's motion to withdraw that was previously carried with the case

is also dismissed for want of jurisdiction.



                                                                      NELDA V. RODRIGUEZ
                                                                      Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the 10th
day of December, 2009.




        1
           Appellant has characterized this proceeding as a direct appeal. He did not file an application for writ
of habeas corpus with the trial court seeking relief from the m odified com m unity supervision order. See T EX .
C OD E C R IM . P R O C . A N N . art. 11.072 (Vernon 2005) (establishing procedures in a writ of habeas corpus in a
felony or m isdem eanor case where the applicant seeks relief from an order ordering com m unity supervision);
see also Lovill v. State, 287 S.W .3d 65, 74 (Tex. App.–Corpus Christi 2008, pet. granted). Furtherm ore,
appellant does not request, in the alternative, that this Court construe the trial court proceeding from which
he appeals as a habeas corpus proceeding, and based on the record and briefing before us, we choose not
to do so. See Basaldua v. State, 558 S.W .2d 2, 5 (Tex. Crim . App. 1977).
                                                         3